DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.  Regarding the limitation reciting, “wherein the consensus node identifies the set of valid transactions in a shortest time when compared with remaining consensus nodes in the adaptively selected set of consensus nodes; committing, by the consensus node, the verified block to a distributed ledger in the distributed ledger network”.  Applicant mentions that Padmanabhan fails to disclose monitoring the time taken by the consensus group node to process the transaction, therefore does not disclose or suggest a “consensus node [that] identifies the set of valid transaction in a shortest time when compared with remaining consensus nodes in the adaptably selected set of consensus nodes”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “monitoring the time taken by the consensus group node to process the transaction”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As shown in paragraph [0702] Padmanabhan describes a scenario where consensus group nodes 156A-B was not able to vote to validate the transaction due to timeout thresholds and selecting 
Regarding claim 6, specifically, “nodes that successfully created a verified block in the past; comparing, for each of the one or more consensus nodes, a time elapsed since creation of the associated verified block with a predefined time threshold”.  Regarding the limitation “a time elapsed since creation of the associated verified block”, Examiner is interpreting the time elapsed as related to the subsequent blocks (e.g. since creation of the associated verified block) and the time it takes for a particular node to verify subsequent block.  As such, Christidis describes in paragraph [0025-0026] the ability to monitor validator nodes and measuring the speed at which a validator node processes a transaction (e.g. nodes that successfully created a verified block in the past) and further removes the node from a tier (e.g. selected set of consensus nodes) if the speed at which a particular validator node validates subsequent transaction blocks (e.g. the time elapsed) falls below a particular speed threshold (e.g. predefined time threshold).  Furthermore the limitation reciting “wherein the time elapsed fore each of the at least one consensus node is less than the predetermined time threshold”, is not recited in a manner which defines the condition for removing at least one consensus node, it is merely a statement about the time elapsed.  As described above, Christidis describes the ability Christidis also considers whether the validator node is an actively participating in validating transitions in relation to other peers which implies capturing the inactivity of the validator node (see para. 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-16, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20200112443 A1) in view of Padmanabhan (US 20200250747 A1).
Regarding claim 1, Todd (US 20200112443 A1) discloses:
a method for performing adaptive consensus in a distributed ledger network, at least by (paragraph [0026] describes a blockchain (e.g. distributed ledger) and the distributed ledger network as the consensus nodes interacting/networked together to validate 
the method comprising: identifying, by one of a plurality of nodes in the distributed ledger network, a selector node from the plurality of nodes within the distributed ledger network, based on a random selection algorithm, at least by (paragraph [0026] which describes a peer node being selected to assume the role of leader (e.g. selector node) from its peer nodes (e.g. from the plurality of nodes within the distributed ledger network), it is further described that any peer can assume the role of leader, as such teaches a random selection among the peer nodes, paragraph [0050] further describes the leader as a consensus selector module)
adaptively selecting, by the selector node, a set of consensus nodes from the plurality of nodes based on a set of predefined node parameters and a plurality of sensitivity parameters to create an unverified block in a local ledger of each of the adaptively selected set of consensus nodes, wherein the unverified block comprises at least one new transaction in the distributed ledger network, at least by (paragraph [0050] which describes a new transaction (e.g. unverified block) being received by the consensus selector module (selector node) and based on the application requirement policy, that includes stake and permissioned criteria, a particular consensus protocol/algorithm is selected, where consensus protocol/algorithm is executed by the selected set of consensus nodes, see para. 0072.  As such, the set of consensus nodes are being adaptively selected based on which consensus protocol/algorithm is selected.  The 
computing, by each of the adaptively selected set of consensus nodes, a hash value for each of the at least one new transaction in the distributed ledger network, at least by (paragraph [0021] discloses a computed hash value for the new transaction by set of by compute node/selected consensus nodes)
performing, by each of the adaptively selected set of consensus nodes, consensus based on the computed hash value for identifying a set of valid transactions in the unverified blocks created by each of the adaptively selected set of consensus nodes, at least by (paragraph [0067,0074] describes the different consensus algorithms that can be used to validate transactions any of which requires computing a hash value described in paragraph 0021, the selected set of consensus nodes)
creating, by a consensus node from the adaptively selected set of consensus nodes, a verified block comprising the set of valid transactions, wherein the consensus node identifies the set of valid transactions in a shortest time when compared with remaining consensus nodes in the adaptively selected set of consensus nodes,
But Todd fails to disclose: wherein the consensus node identifies the set of valid transactions in a shortest time when compared with remaining consensus nodes in the adaptively selected set of consensus nodes
and committing, by the consensus node, the verified block to a distributed ledger in the distributed ledger network, at least by (paragraph [0074] discloses committing the transaction by validating the transactions by the selected consensus algorithm and storing it in the digital ledger.
	However, Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (paragraph [0702] which describes a vote being provided by a different node before the consensus group 156A-B as the consensus group 156A-B did not submit a consensus vote, by submitting a vote before the consensus group 156A-B, the consensus node identifies the set of valid transactions in a shortest time when compared with remaining consensus nodes in the adaptively selected set of consensus nodes, and it is further discloses that the transaction is accepted based on the vote.)
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks related to processing transactions as taught by Padmanabhan in para. 0679-0680.
As per claim 2, claim 1 is incorporated and Todd fails to specifically disclose:
	
wherein adaptively selecting the adaptively selected set of consensus nodes comprises: sampling each of the plurality of nodes based on the associated set of predefined node parameters and a first predefined time interval; and determining a number of nodes in the adaptively selected set of consensus nodes in response to the sampling, based on a first predefined algorithm, wherein the first predefined algorithm uses the set of predefined node parameters and the plurality of sensitivity parameters.
However, Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (paragraph [0694, 0699] describes using measured criteria related to the type of transaction to select participated nodes to a consensus group (e.g. determining a number of nodes in the adaptively selected set of consensus nodes), where the measured criteria relates to capabilities of the participating node, transaction type, quality, error rates, default rates, return profitabiltity, etc. (e.g. predefined node parameters and the plurality of sensitivity parameters.) By describing measured criteria, it should be recognized that such measurements are measured within a predefined time interval.  Paragrpah [0186] further describes an algorithm use to determine the number of node that participate in voting (first predefined algorithm)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a Padmanabhan in para. 0679-0680.
As per claim 3, claim 2 is incorporated and Todd fails to specifically disclose:
wherein the determined number of nodes are optimized based on a recursive adjustment of the plurality of sensitivity parameters, wherein the recursive adjustment is based on an analysis of the performance of the consensus in the distributed ledger network on the basis of a plurality of performance evaluation criteria.
However, Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (Paragrpah [0186] with describes an algorithm use to determine the number of nodes participating in voting based on the weights assigned to it, and paragraph [0694, 0699] describes using measured criteria related to the type of transaction to select participated nodes to a consensus group (e.g. determining a number of nodes in the adaptively selected set of consensus nodes), where the measured criteria relates to capabilities of the participating node, transaction type, quality, error rates, default rates, return profitabiltity, etc. Where a particular weight is applied to the node based on its capabilities (e.g. on a recursive adjustment of the plurality of sensitivity parameters, wherein the recursive adjustment is based on an analysis of the performance of the consensus in the distributed ledger network on the basis of a plurality of performance evaluation criteria))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed Padmanabhan in para. 0679-0680.
As per claim 4, claim 2 is incorporated and Todd fails to specifically disclose:
further comprising: determining a percentage contribution of each of the plurality of nodes in determining the number of nodes based on a second predefined algorithm, wherein the second predefined algorithm uses a plurality of node parameters selected from the set of predefined node parameters and the plurality of sensitivity parameters; comparing the percentage contribution of each of the plurality of nodes with a predefined contribution threshold; and identifying a set of nodes from the plurality of nodes having the percentage contribution greater than the predefined contribution threshold.
However, Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (Paragrpah [0185] which discloses percentage of total weight from each node and compared to a threshold (e.g. determining a percentage contribution of each of the plurality of nodes in determining the number of nodes based on a second predefined algorithm, wherein the second predefined algorithm uses a plurality of node parameters selected from the set of predefined node parameters and the plurality of sensitivity parameters) and paragraph [0734] which describes nodes selected in the consensus group have a particular increased weight while those not assigned to the group have less (e.g. having the percentage contribution greater than the predefined contribution threshold))
Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks related to processing transactions as taught by Padmanabhan in para. 0679-0680.
As per claim 5, claim 4 is incorporated and Todd fails to specifically disclose:
further comprising: assigning a rank to each of the set of nodes based on the associated magnitude of contribution, wherein the highest rank is assigned to a node having the highest magnitude of contribution; and selecting a subset of nodes from the set of nodes as the adaptively selected set of consensus nodes, based on the associated ranks, wherein rank of each node in the subset of nodes is less than or equal to the number of nodes in the adaptively selected set of consensus nodes.
However, Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (Paragrpah [0185] which discloses a determined weight (e.g. rank, associated magnitude of contribution), assigned to each node based on the nodes domain knowledge and other criteria, as such the higher the weight the higher the magnitude of contribution, and further describes that the weight assigned being a ratio of the sum of the individual node weights w+Wn, where n is the number of nodes in the consortium, (e.g. rank of each node in the subset of nodes is less than or equal to the number of nodes in the adaptively selected set of consensus nodes.) 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan into the teaching of Todd as Padmanabhan in para. 0679-0680.
As per claim 8, claim 1 is incorporated and Todd fails to specifically disclose:
wherein the hash value for a new transaction from the at least one new transaction is computed based on hash value of at least one preceding transaction, wherein the at least one preceding transaction precedes the new transaction.
However, Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (Paragrpah [0099] describes validating a new transaction block by calculated prior hash in the blockchain (e.g. preceding transaction))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks and maintaining quality of service related to processing transactions as taught by Padmanabhan in para. 0679-0680.
As per claim 9, claim 8 is incorporated and Todd fails to specifically disclose:
further comprising validating the new transaction from the at least one new transaction through validation of each of the computed hash value associated with the new transaction, order of the new transaction in the at least one new transaction, and state of the new transaction.
Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (Paragrpah [0118] describes validating and storing the new transaction in the shared ledger where the shared ledger is represents as a tree of hashes, Merkle-DAG, (e.g. validation of each of the computed hash value associated with the new transaction) and connects the transactions by sequence represented by the tree (e.g.  order of the new transaction in the at least one new transaction) and paragraph [0109] further describes state ledger 159 maintains the status of the accessible blockchains and any connection or non-connection states while the history 161 block maintains a transaction history and logging for the platform, (e.g. state of the new transaction)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks and maintaining quality of service related to processing transactions as taught by Padmanabhan in para. 0679-0680.
As per claim 10, claim 1 is incorporated and Todd fails to specifically disclose:
further comprises broadcasting the verified block to the plurality of nodes in the distributed ledger network after committing the verified block to the distributed ledger.
However, Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (Paragrpah [0089] “Nodes validate transactions, add them to the block they are building, and then broadcast the completed block to other nodes”)
Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks and maintaining quality of service related to processing transactions as taught by Padmanabhan in para. 0679-0680.
As per claim 12, claim 1 is incorporated and Todd fails to disclose:
determining expiry of a second predefined time interval after creation of the adaptively selected set of consensus nodes; establishing failure of each of the adaptively selected set of consensus nodes to create the verified block in the distributed ledger before expiry of the second predefined time interval; and including a new consensus node in the adaptively selected set of consensus nodes to create a verified block in the distributed ledger, wherein the compute power of the new consensus node is above a predefined power threshold, and wherein a number of verified blocks already created by the new consensus node is below a predefined block threshold, wherein the new consensus node is selected from the plurality of nodes.
However, Padmanabhan (US 20200250747 A1) teaches the above limitation:, at least by (paragraph [0702-0704] which describes the ability tp dynamically re-assign participating nodes to consensus groups as needed and when necessary, such as when nodes in a consensus group are offline or simply unable to vote for any reason. Timeout thresholds are used, such timeout thresholds is interpreted as second predefined time interval.  Paragraph [0186] further describe  
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks and maintaining quality of service related to processing transactions as taught by Padmanabhan in para. 0679-0680.
Claims 13, 14, 15, 16, 18 and 19 recite equivalent claim limitations as claims 1, 2, 4, 5, 8 and 9 above, except that they set forth the claimed invention as a system; Claim 20 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as a non-transitory computer readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 

Claims 6, 7, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Padmanabhan further in view of Christidis (US 20180121909 A1)
As per claim 6, claim 1 is incorporated and Todd and Padmanabhan fails to specifically disclose:
wherein adaptively selecting the adaptively selected set of consensus nodes comprises: identifying one or more consensus nodes from the adaptively selected set of consensus nodes that successfully created a verified block in the past; comparing, for each of the one or more consensus nodes, a time elapsed since creation of the associated verified block with a predefined time threshold; and removing at least one consensus node of the one or more consensus nodes from the adaptively selected set of consensus nodes, wherein the time elapsed for each of the at least one consensus node is less than the predefined time threshold.
However, Padmanabhan teaches the above limitations as least by (Paragrpah [0694, 0704] describes adaptively selecting participated nodes into a  consensus group based on measurable characteristics such as participating nodes having specialized knowledge, capabilities, proven quality, or some other measurable characteristic for handling a particular type of blockchain transaction and also dynamically re-assigning these selected nodes (e.g. removing at least one consensus node of the one or more consensus nodes from the adaptively selected set of consensus nodes) using based on their intelligence capabilities of the participating nodes on the blockchain (for instance, utilizing an AI model to evaluate which participating nodes exhibit greater or better results for a particular type of blockchain processing).
But Padmanabhan fails to specifically disclose: nodes that successfully created a verified block in the past; comparing, for each of the one or more consensus nodes, a time elapsed since creation of the associated verified block with a predefined time threshold
 Christidis discloses the above limitation at least by (paragraph [0025-0026] which discloses the ability to monitor validator nodes and measuring the speed at which a validator node processes a transaction (e.g. nodes that successfully created a verified block in the past) and further removes the node from a tier (e.g. selected set of consensus nodes) if the speed at which a validator node processes a transaction (a time elapsed) falls below a particular speed threshold (e.g. predefined time threshold).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan and Christidis into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks  and maintaining quality of service related to processing transactions as taught by Padmanabhan in para. 0679-0680 and Christidis in para. 0025
As per claim 7, claim 6 is incorporated and Todd fails to specifically disclose:
further comprising selecting, by the selector node, at least one new node from the plurality of nodes to replace the at least one consensus nodes removed from the adaptively selected set of consensus nodes, based on the set of predefined node parameters.
However, Padmanabhan (US 20200250747 A1) teaches the above limitations as least by (Paragrpah [0704] describes dynamically re-assigning these selected using based on their intelligence capabilities of the participating nodes on the blockchain (for instance, utilizing an AI model to evaluate which participating nodes exhibit greater or better results for a particular 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks  and maintaining quality of service related to processing transactions as taught by Padmanabhan in para. 0679-0680 and Christidis in para. 0025

As per claim 11, claim 1 is incorporated and Todd discloses:
wherein the set of predefined node parameters comprises at least one of the total number of nodes in the distributed ledger network, a network capacity in the distributed ledger network, computing power of a node from the plurality of nodes, an amount of crypto currency at stake for the node, a number of verified blocks previously generated by the node, block size of a verified block created by the node, and an amount of crypto currency parked by the node, at least by (paragraph [0050] the set of consensus nodes are being adaptively selected based on which consensus protocol/algorithm is selected.  The selection criteria related to stake, is describe in 
But Todd fails to specifically disclose: at least one of the total number of nodes in the distributed ledger network, a network capacity in the distributed ledger network, computing power of a node from the plurality of nodes, a number of verified blocks previously generated by the node, block size of a verified block created by the node
However, Padmanabhan (US 20200250747 A1) teaches the above limitation: the total number of nodes in the distributed ledger network, block size of a verified block created by the node at least by (paragraph [0185] which describes parameters related to, total nodes in the blockchain, paragraph [0181] “relevant factors may be used in determining which nodes participate in the consensus protocol… the number of transactions in the new block, the size of the block)
Christidis further teach the above limitations: a network capacity in the distributed ledger network, computing power of a node from the plurality of nodes, , a number of verified blocks previously generated by the node, block size of a verified block created by the node at least by (paragraph [0023] where ideniftying a subset of validator nodes includes select[ing] a number of validator nodes sufficient to meet the trust and confidentiality criteria of the user, e.g., a minimum number of validator nodes, validator nodes run by trusted entities, etc., and validator nodes meeting user specified agility, e.g., processing and communication speed, requirements… power or capacity, paragraph [0022] number of validations (e.g. number of verified blocks previously generated by the node, 
Padmanabhan into the teaching of Todd as they relate to selecting a set or group consensus nodes to validate transaction in a distributed ledger and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of avoiding bottlenecks  and maintaining quality of service related to processing transactions as taught by Padmanabhan in para. 0679-0680 and Christidis in para. 0025.
Claim 17 recite equivalent claim limitations as claim 6 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Related references not relied upon: US 20190394267 A1, para. 0058, 0061 describes selected voting nodes based on transaction speeds.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS TRUONG/Primary Examiner, Art Unit 2152            
3/2/2022